 

Exhibit 10.3

 

EXHIBIT C

 

FORM OF WARRANT

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE THEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS
OF ANY STATE AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED,
TRANSFERRED, OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND STATUTES, UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR
TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM OR IN A TRANSACTION NOT
SUBJECT TO THE REGISTRATION REQUIREMENTS OF THOSE LAWS.  THE COMPANY SHALL BE
ENTITLED TO REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

CIPRICO INC.

WARRANT TO PURCHASE COMMON STOCK

 

No.                                                                                                                                                                  
December         , 2007

 

Void After December     , 2012

 

THIS CERTIFIES THAT, for value received,
                                                , with its principal office at
                                                                          , or
its assigns (the “Holder”), is entitled to subscribe for and purchase at the
Exercise Price (defined below) from Ciprico Inc., a Delaware corporation, with
its principal office at 7003 West Lake Street, Suite 400, St. Louis Park, MN
55426 (the “Company”) up to                      shares [Warrant coverage of
$0.25 worth of warrant shares for each $1 of principal invested.] of the Common
Stock of the Company (the “Common Stock”), subject to adjustment as provided
herein.  This Warrant is one of a series of Warrants being issued pursuant to
the terms of that certain Convertible Note Purchase Agreement, dated
December     , 2007, by and among the Company and the original Holder of this
Warrant and the other parties named therein (the “Purchase Agreement”). 
Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Purchase Agreement.

 

1.                                      DEFINITIONS.  As used herein, the
following terms shall have the following respective meanings:

 

1.1                               “Exercise Period” shall mean the period
commencing after the date hereof and ending December     , 2012, unless sooner
terminated as provided below.

 

1.2                               “Exercise Price” shall mean an amount equal to
the average closing bid price of the Common Stock for the five (5) consecutive
trading days ending on the trading day prior to the date hereof, or
$                 per share, subject to adjustment pursuant to Section 6 below.

 

C-1

--------------------------------------------------------------------------------


 

1.3                               “Exercise Shares” shall mean the shares of the
Company’s Common Stock issuable upon exercise of this Warrant, subject to
adjustment pursuant to the terms herein, including but not limited to adjustment
pursuant to Section 6 below.

 

1.4                               “Fair Market Value” of a share of Common Stock
shall be calculated as follows:

 

(a)           if the Common Stock is listed on the Nasdaq Global Select Market,
Nasdaq Global Market, Nasdaq Capital Market, or an established stock exchange,
then the average of the prices of such stock at the close of the regular trading
session of such market or exchange for the five (5) consecutive trading days
ending on the trading day immediately preceding the applicable valuation date,
or

 

(b)           if the Common Stock is not so listed on the Nasdaq Global Select
Market, Nasdaq Global Market, Nasdaq Capital Market, or an established stock
exchange, then the average of the closing “bid” and “asked” prices quoted by the
OTC Bulletin Board, the National Quotation Bureau, or any comparable reporting
service for the five (5) consecutive trading days ending on the trading day
immediately preceding the applicable valuation date, or

 

(c)           if the Common Stock is not publicly traded as of such date, the
per share fair market value as reasonably determined in good faith by the
Company’s Board of Directors.

 

2.                                      EXERCISE OF WARRANT.

 

2.1                               Method of Exercise.  The rights represented by
this Warrant may be exercised in whole or in part at any time during the
Exercise Period, by surrendering this Warrant, with the Notice of Exercise
attached hereto filled in and duly executed by such Holder or by such Holder’s
duly authorized attorney, to the Company at its principal office accompanied by
payment of the Exercise Price of the Exercise Shares purchased thereby.

 


AT THE OPTION OF THE HOLDER, THE EXERCISE PRICE MAY BE PAID IN ONE OR MORE OF
THE FOLLOWING MANNERS:


 

(a)                                  a certified check or wire transfer of
immediately available funds,

 

(b)                                  surrender of stock certificates then held
representing that number of shares having an aggregate current Fair Market Value
on the date of exercise equal to the aggregate Exercise Price for all Exercise
Shares to be purchased pursuant to this Warrant,

 

(c)                                  by a “Cashless Exercise,” in which event
the Company shall issue to the Holder the number of Exercise Shares determined
as follows:

 

X = Y [(A-B)/A]

where:

 

X = the number of Exercise Shares to be issued to the Holder.

 

C-2

--------------------------------------------------------------------------------


 

Y = the number of Exercise Shares with respect to which this Warrant is being
exercised.

 

A = the Fair Market Value of the Common Stock on the date of exercise.

 

B = the Exercise Price, or

 

(d)                                  any combination of the foregoing methods.

 

Upon the exercise of the rights represented by this Warrant, shares of Common
Stock shall be issued for the Exercise Shares so purchased, and shall be
registered in the name of the Holder or persons affiliated with the Holder, if
the Holder so designates, within a reasonable amount of time following receipt
by the Company of all of the items set forth above and shall be issued in
certificate form, whether paper or electronic, and delivered to the Holder, if
so requested.

 

The person in whose name any Exercise Shares are to be issued upon exercise of
this Warrant shall be deemed to have become the holder of record of such shares
on the date on which this Warrant was surrendered and payment of the Exercise
Price was made, irrespective of the date of issuance of the shares of Common
Stock, except that, if the date of such surrender and payment is a date when the
stock transfer books of the Company are closed, such person shall be deemed to
have become the holder of such shares at the close of business on the next
succeeding date on which the stock transfer books are open.

 

2.2                               Partial Exercise.  If this Warrant is
exercised in part only, the Company shall, upon surrender of this Warrant,
execute and deliver, within 10 days of the date of exercise, a new Warrant
evidencing the rights of the Holder, or such other person as shall be designated
in the Notice of Exercise, to purchase the balance of the Exercise Shares
purchasable hereunder.  In no event shall this Warrant be exercised for a
fractional Exercise Share, and the Company shall not distribute a Warrant
exercisable for a fractional Exercise Share.  Fractional Exercise Shares shall
be treated as provided in Section 5 hereof.

 

3.                                      COVENANTS OF THE COMPANY.

 

3.1                               Covenants as to Exercise Shares.  The Company
covenants and agrees that all Exercise Shares that may be issued upon the
exercise of the rights represented by this Warrant will, upon issuance, be duly
authorized and validly issued and outstanding, fully paid and nonassessable, and
free from all taxes, liens and charges with respect to the issuance thereof. 
The Company further covenants and agrees that the Company will at all times
during the Exercise Period, have authorized and reserved, free from preemptive
rights, a sufficient number of shares of its Common Stock to provide for the
exercise of the rights represented by this Warrant.  If at any time during the
Exercise Period the number of authorized but unissued shares of Common Stock
shall not be sufficient to permit exercise of this Warrant, the Company will
take such corporate action as may, in the opinion of counsel, be necessary to
increase its authorized but unissued shares of Common Stock (or other securities
as provided herein) to such number of shares as shall be sufficient for such
purposes.

 

C-3

--------------------------------------------------------------------------------


 

3.2                               No Impairment.  Except and to the extent as
waived or consented to by the Holder in accordance with Section 11 hereof, the
Company will not, by amendment of its Certificate of Incorporation (as such may
be amended from time to time), or through any means, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but will at all times in good faith carry out of all
the provisions of this Warrant and take all such action as may be necessary or
appropriate in order to protect the exercise rights of the Holder against such
impairment.

 

3.3                               Notices of Record Date.  In the event of any
taking by the Company of a record of the holders of any class of securities for
the purpose of determining the holders thereof who are entitled to receive any
dividend (other than a cash dividend which is the same as cash dividends paid in
previous quarters) or other distribution, the Company shall mail to the Holder,
at least ten days prior to the date specified therein, a notice specifying the
date on which any such record is to be taken for the purpose of such dividend or
distribution.

 

4.                                      DISPOSITION OF WARRANT AND EXERCISE
SHARES.  The Holder further agrees not to make any disposition of all or any
part of the Warrant or Exercise Shares in any event unless and until one of the
following occurs:

 

4.1                               The Company shall have received a letter
secured by the Holder from the Securities and Exchange Commission (“SEC”)
stating that no action will be recommended to the SEC with respect to the
proposed disposition;

 

4.2                               There is then in effect a registration
statement under the Securities Act of 1933, as amended (“Securities Act”)
covering such Warrant or Exercise Shares and such disposition is made in
accordance with said registration statement; or

 

4.3                               The Holder shall have furnished the Company
with an opinion of counsel, reasonably satisfactory to the Company, for the
Holder to the effect that such disposition will not require registration of such
Warrant or Exercise Shares under the Securities Act or any applicable state
securities laws; provided, that so long as the Holder provides the Company a
with a representation letter in customary form with respect to a disposition
under Rule 144, no opinion shall be required for any disposition made or to be
made in accordance with the provisions of Rule 144.

 

4.4                               The Holder understands and agrees that all
certificates evidencing the Exercise Shares to be issued to the Holder may bear
a legend in substantially the following form (provided that no such legend will
be borne by Exercise Shares issued following the disposition of such shares
pursuant to a registration statement which is effective under the Securities Act
and provided, further, that the Company will remove such legend at the request
of the Holder (i) following any sale of the Exercise Shares pursuant to an
effective registration statement or Rule 144, or (ii) if such Exercise Shares
are eligible for sale under Rule 144(k) or any similar or successor Rule of the
SEC):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS

 

C-4

--------------------------------------------------------------------------------


 

AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.  THE
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR UNLESS OFFERED, SOLD, PLEDGED,
HYPOTHECATED OR TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM OR IN A
TRANSACTION NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF THOSE LAWS.  THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT
THAT AN OPINION IS REQUIRED PURSUANT TO THE AGREEMENT UNDER WHICH THE SECURITIES
WERE ISSUED.

 

5.                                      FRACTIONAL SHARES.  No fractional shares
shall be issued upon the exercise of this Warrant as a consequence of any
adjustment pursuant hereto.  All Exercise Shares (including fractions) issuable
upon exercise of this Warrant may be aggregated for purposes of determining
whether the exercise would result in the issuance of any fractional share.  If,
after aggregation, the exercise would result in the issuance of a fractional
share, the Company shall, in lieu of issuance of any fractional share, pay the
Holder otherwise entitled to such fraction a sum in cash equal to the product
resulting from multiplying the then current Fair Market Value (as of the
applicable exercise date) of an Exercise Share by such fraction.

 

6.                                      CERTAIN EVENTS.

 

6.1                               Distribution of Assets.  In case the Company
shall declare or make any distribution of its assets (or rights to acquire its
assets) to holders of Common Stock as a partial liquidating dividend, by way of
return of capital or otherwise (including any dividend or distribution to the
Company’s stockholders of cash or shares (or rights to acquire shares) of
capital stock of a subsidiary) (a “Distribution”), at any time after the initial
issuance of this Warrant, then the Holder shall be entitled upon exercise of
this Warrant for the purchase of any or all of the shares of Common Stock
subject hereto, to receive the amount of such assets (or rights) which would
have been payable to the Holder had such Holder been the holder of such shares
of Common Stock on the record date for the determination of stockholders
entitled to such Distribution.

 

6.2                               Dividends, Subdivisions, Combinations and
Reclassifications.  The number and kind of securities purchasable upon the
exercise of this Warrant and the Exercise Price shall be subject to adjustment
from time to time upon the happening of any of the following.  In case the
Company shall (i) pay a dividend in shares of Common Stock or make a
distribution in shares of Common Stock to holders of its outstanding Common
Stock, (ii) subdivide its outstanding shares of Common Stock into a greater
number of shares, (iii) combine its outstanding shares of Common Stock into a
smaller number of shares of Common Stock, or (iv) issue any shares of its
capital stock in a reclassification of the Common Stock, then the number of
Warrant Shares purchasable upon exercise of this Warrant immediately prior
thereto

 

C-5

--------------------------------------------------------------------------------


 

shall be adjusted so that the Holder shall be entitled to receive the kind and
number of Warrant Shares or other securities of the Company which it would have
owned or have been entitled to receive had such Warrant been exercised in
advance thereof.  Upon each such adjustment of the kind and number of Warrant
Shares or other securities of the Company which are purchasable hereunder, the
Holder shall thereafter be entitled to purchase the number of Warrant Shares or
other securities resulting from such adjustment at an Exercise Price per Warrant
Share or other security obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of Warrant Shares purchasable
pursuant hereto immediately prior to such adjustment and dividing such product
by the number of Warrant Shares or other securities of the Company resulting
from such adjustment.  An adjustment made pursuant to this paragraph shall
become effective immediately after the effective date of such event retroactive
to the record date, if any, for such event.

 

6.3                               Reorganization, Reclassification, Merger,
Consolidation or Disposition of Assets.  In case the Company shall reorganize
its capital, reclassify its capital stock, consolidate or merge with or into
another corporation (where the Company is not the surviving corporation or where
there is a change in or distribution with respect to the Common Stock of the
Company), or sell, transfer or otherwise dispose of all or substantially all its
property, assets or business to another corporation and, pursuant to the terms
of such reorganization, reclassification, merger, consolidation or disposition
of assets, shares of common stock of the successor or acquiring corporation, or
any cash, shares of stock or other securities or property of any nature
whatsoever (including warrants or other subscription or purchase rights) in
addition to or in lieu of common stock of the successor or acquiring corporation
(“Other Property”), are to be received by or distributed to the holders of
Common Stock of the Company, then the Holder shall have the right thereafter to
receive upon exercise of this Warrant, the number of shares of Common Stock of
the successor or acquiring corporation or of the Company, if it is the surviving
corporation, and Other Property receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a Holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such event.  In case of any such
reorganization, reclassification, merger, consolidation or disposition of
assets, the successor or acquiring corporation (if other than the Company) shall
expressly assume the due and punctual observance and performance of each and
every covenant and condition of this Warrant to be performed and observed by the
Company and all the obligations and liabilities hereunder, subject to such
modifications as may be deemed appropriate (as determined in good faith by
resolution of the Board of Directors of the Company) in order to provide for
adjustments of Warrant Shares for which this Warrant is exercisable which shall
be as nearly equivalent as practicable to the adjustments provided for in this
Section 6.3.  For purposes of this Section 6.3, “common stock of the successor
or acquiring corporation” shall include stock of such corporation of any class
which is not preferred as to dividends or assets over any other class of stock
of such corporation and which is not subject to redemption and shall also
include any evidences of indebtedness, shares of stock or other securities which
are convertible into or exchangeable for any such stock, either immediately or
upon the arrival of a specified date or the happening of a specified event, and
any warrants or other rights to subscribe for or purchase any such stock.  The
foregoing provisions of this Section 6.3 shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.

 

C-6

--------------------------------------------------------------------------------


 

6.4                               Adjustment of Exercise Price.  The form of
this Warrant need not be changed because of any adjustment in the number, class,
and kind of shares or Other Property subject to this Warrant.  The Company shall
promptly provide a certificate from its principal accounting officer notifying
the Holder in writing of any adjustment in the Exercise Price and/or the total
number, class, and kind of shares or Other Property issuable upon exercise of
this Warrant, which certificate shall specify the Exercise Price and number,
class and kind of shares or Other Property under this Warrant after giving
effect to such adjustment and shall set forth a brief statement of the facts
requiring such adjustment and setting forth the computation by which such
adjustment was made.

 

7.                                      REGISTRATION RIGHTS.  The Company hereby
grants to the Holder the following registration rights pertaining to the
Exercise Shares:

 

7.1                               Piggy-Back Rights.

 

(a)                                  Whenever the Company shall propose to file
a registration statement under the Securities Act on a form which permits the
inclusion of the Exercise Shares for resale (a “Qualifying Registration
Statement”), including a registration on Form S-8, if applicable, it will give
written notice to the Holder at least thirty (30) calendar days prior to the
anticipated filing thereof, specifying the approximate date on which the Company
proposes to file the Qualifying Registration Statement and the intended method
of distribution in connection therewith, and advising the Holder of his right to
have any or all of the Exercise Shares then held by him included among the
securities to be covered by such registration statement (the “Piggy-Back
Rights”).  The Holder shall have the right to include the Exercise Shares in one
or more Registration Statements until all of the Exercise Shares have been sold,
or until all of the Exercise Shares are eligible for sale under Rule 144
promulgated by the SEC or any similar or successor Rule, whichever shall first
occur.

 

(b)                                  Subject to (d) and (e), in the event that
the Holder elects to utilize the Piggy-Back Rights, the Company shall include in
the Qualifying Registration Statement the number of the Exercise Shares
identified by the Holder in a written request (the “Piggy-Back Request”) given
to the Company not later than ten (10) calendar days prior to the proposed
filing date of the Qualifying Registration Statement.  The Exercise Shares
identified in the Piggy-Back Request shall be included in the Qualifying
Registration Statement on the same terms and conditions as the other shares of
Common Stock included in the Qualifying Registration Statement.

 

(c)                                  Notwithstanding anything in this Warrant to
the contrary, the Holder shall not have Piggy-Back Rights with respect to (i) a
registration statement on Form S-4 or any successor forms thereto, (ii) a
registration statement filed in connection with an exchange offer or an offering
of securities solely to existing stockholders or employees of the Company, or
(iii) a registration statement filed in connection with an offering by the
Company of securities convertible into or exchangeable for Common Stock.

 

(d)                                  If the lead managing underwriter selected
by the Company for an underwritten offering for which Piggy-Back Rights are
requested determines that marketing or

 

C-7

--------------------------------------------------------------------------------


 

other factors require a limitation on the number of shares of Common Stock to be
offered and sold in such offering, then (i) such underwriter shall provide
written notice thereof to each of the Company and the Holder, and (ii) there
shall be included in the offering, first, all shares of Common Stock proposed by
the Company to be sold for its account (or such lesser amount as shall equal the
maximum number determined by the lead managing underwriter as aforesaid) and,
second, only that number of Exercise Shares requested to be included in the
Qualifying Registration Statement by the Holder that such lead managing
underwriter reasonably and in good faith believes will not substantially
interfere with (including, without limitation, adversely affect the pricing of)
the offering of all the shares of Common Stock that the Company desires to sell
for its own account.

 

(e)                                  Nothing contained in this Section 7 shall
create any liability on the part of the Company to the Holder if the Company for
any reason should decide not to file a Qualifying Registration Statement for
which Piggy-Back Rights are available or to withdraw such Qualifying
Registration Statement subsequent to its filing, regardless of any action
whatsoever that the Holder may have taken, whether as a result of the issuance
by the Company of any notice hereunder or otherwise.

 

7.2                               Registration Expenses.  Except as set forth
below, the Company shall bear all expenses of a Qualifying Registration
Statement.  The Holder will be individually responsible for payment of
his/her/its own legal fees, underwriting fees and brokerage discounts,
commissions and other sales expenses incident to any registration hereunder.

 

7.3                               Information by Holders.  Each Holder of
Exercise Shares shall furnish to the Company such information regarding such
Holder and the distribution proposed by such Holder as the Company may
reasonably request in writing and as shall be reasonably required in connection
with any registration, qualification, or compliance referred to in this Warrant.

 

8.                                      NO STOCKHOLDER RIGHTS.  This Warrant in
and of itself shall not entitle the Holder to any voting rights or other rights
as a stockholder of the Company.

 

9.                                      TRANSFER OF WARRANT.  Subject to
applicable laws and compliance with Section 4.3 hereof, this Warrant and all
rights hereunder are transferable, by the Holder in person or by duly authorized
attorney, upon delivery of this Warrant and the form of assignment attached
hereto to any transferee designated by Holder.  The transferee will sign an
investment letter in form and substance reasonably satisfactory to the Company.

 

10.                               LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. 
If this Warrant is lost, stolen, mutilated or destroyed, the Company may, on
such terms as to indemnity or otherwise as it may reasonably impose (which
shall, in the case of a mutilated Warrant, include the surrender thereof), issue
a new Warrant of like denomination and tenor as the Warrant so lost, stolen,
mutilated or destroyed.  Any such new Warrant shall constitute an original
contractual obligation of the Company, whether or not the allegedly lost,
stolen, mutilated or destroyed Warrant shall be at any time enforceable by
anyone.

 

C-8

--------------------------------------------------------------------------------


 

11.                               MODIFICATIONS AND WAIVER.  This Warrant and
any provision hereof may be changed, waived, discharged or terminated only by an
instrument in writing signed by the Company and the Holder.

 

12.                               NOTICES, ETC.  All notices required or
permitted hereunder shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed facsimile if sent during normal business hours of the recipient, if
not, then on the next business day, (c) five days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or
(d) one business day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. 
All communications shall be sent to the Company at the address listed on the
signature page and to the Holder at the addresses on the Company records, or at
such other address as the Company or Holder may designate by ten (10) days’
advance written notice to the other party hereto.

 

13.                               GOVERNING LAW.  This Warrant and all rights,
obligations and liabilities hereunder shall be governed by the laws of the State
of Minnesota without regard to the principles of conflict of laws.

 

14.                               SEVERABILITY.  The invalidity or
unenforceability of any provision of this Warrant in any jurisdiction shall not
affect the validity or enforceability of such provision in any other
jurisdiction, or affect any other provision of this Warrant, which shall remain
in full force and effect.

 

C-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the date first set forth above.

 

 

 

 

 

 

CIPRICO INC.

 

 

 

 

 

 

 

 

 

Monte S. Johnson, Chief Financial Officer

 

 

 

 

 

Address:

 

7003 West Lake Street, Suite 400

 

 

 

St. Louis Park, MN 55426

 

 

 

Attn: Steven D. Merrifield

 

 

 

Facsimile: (952) 540-2402

 

 

 

 

 

W/copy to:

 

Fredrikson & Byron, P.A.

 

 

 

200 South Sixth Street, Suite 4000

 

 

 

Minneapolis, MN 55402

 

 

 

Attn: Melodie R. Rose

 

 

 

Facsimile: (612) 492-7077

 

 

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

TO:  CIPRICO INC.

 

(1)                                 The undersigned hereby elects to purchase
                 shares of the Common Stock of Ciprico Inc. (the “Company”)
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the Exercise Price in full for such shares as follows:

 

                                                o  by certified check or wire
transfer of immediately available funds in the amount of
$                        , which check or wire reference information has been
provided herewith;

 

                                                o  by tendering herewith
                 shares of Common Stock held by the undersigned, the value of
which equals the aggregate Exercise Price of the shares of Common Stock set
forth above in accordance with Section 2 of the Warrant;

 

                                                o  by means of the Cashless
Exercise option provided in Section 2 of the Warrant (Holder has provided
concurrently herewith its calculations regarding the net number of Exercise
Shares to be issued to it in accordance with Section 2 hereof)

 

(2)                                 Please issue a certificate or certificates,
whether paper or electronic, representing said shares of Common Stock in the
name of the undersigned or in such other name as is specified below:

 

 

(Name)

 

 

 

(Address)

 

(3)                                 If the Warrant is not being exercised in
full, please issue a certificate representing a new Warrant evidencing the right
of the Holder to purchase the balance of the Exercise Shares purchasable under
the Warrant, such certificate to be registered in the name of the undersigned or
in such other name as is specified below:

 

 

(Name)

 

 

 

(Address)

 

(4)                                 The undersigned represents that (i) the
aforesaid shares of Common Stock are being acquired for the account of the
undersigned not with a view to, or for resale in connection with, the
distribution thereof in violation of the Securities Act of 1933, as amended (the
“Securities Act”), and that the undersigned has no present intention of
distributing or reselling such shares in violation of the Securities Act;
(ii) the undersigned is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision regarding its investment in the Company;
(iii) the undersigned is experienced in making investments of this type and has
such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; (iv) the undersigned understands
that the shares of Common Stock issuable upon exercise of this Warrant

 

1

--------------------------------------------------------------------------------


 

must be held indefinitely unless subsequently registered under the Securities
Act or an exemption from such registration is available, and (v) the undersigned
agrees not to make any disposition of all or any part of the aforesaid shares of
Common Stock unless and until there is then in effect a registration statement
under the Securities Act covering such proposed disposition and such disposition
is made in accordance with said registration statement, or the undersigned has
provided the Company with an opinion of counsel satisfactory to the Company,
stating that such registration is not required.

 

 

 

(Date)

(Signature)

 

 

(Print name)

 

2

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, subject to compliance with section 4.3 hereof,
execute this form and supply required information.  Do not use this form to
purchase shares.)

 

 

TO:  CIPRICO INC.

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:

 

(Please Print)

 

 

Address:

 

(Please Print)

 

 

Dated:                      , 20    

 

 

Holder’s

Signature:

 

 

Holder’s

Address:

 

 

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever.  Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

--------------------------------------------------------------------------------